Citation Nr: 0740164	
Decision Date: 12/20/07    Archive Date: 12/26/07

DOCKET NO.  02-06 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a right wrist 
disability, claimed as carpal tunnel syndrome and right ulnar 
neuropathy, to include on a secondary basis.

2.  Entitlement to service connection for left wrist 
disability, claimed as carpal tunnel syndrome, to include on 
a secondary basis.

3.  Entitlement to compensation under the provisions of 38 
U.S.C. § 1151 for additional right wrist disability as a 
result of treatment by the Department of Veterans Affairs.

4.  Entitlement to a disability rating higher than 10 percent 
for musculoskeletal chest pain.

5.  Entitlement to a disability rating higher than 10 percent 
for post herpetic neuritis of the left chest.

6.  Entitlement to a disability rating higher than 20 percent 
for cervical arthritis.

7.  Entitlement to a separate compensable disability rating 
for neurological impairment of the upper extremities 
associated with cervical radiculopathy.

8.  Entitlement to a total disability rating based on 
unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant served on active duty from November 17, 1966, 
through March 20, 1979, and from March 21, 1979, through 
November 9, 1982; however, due to the characterization of his 
second period of service, he is not entitled to status as a 
veteran during that period.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

A motion to advance this case on the docket due to financial 
hardship was granted by the Board in April 2004.  See 38 
U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) (2007).

In March 2004, the veteran was notified that the authority of 
his representative, R. Edward Bates, to represent VA 
claimants had been revoked as of July 28, 2003.  Since that 
time, the veteran has proceeded with his appeal 
unrepresented.  

In two separate decisions, both dated in May 2004, the Board 
remanded these issues for additional evidentiary development.  
This case has since been returned to the Board for further 
appellate action.

The issues of entitlement to a separate compensable 
disability rating for neurological impairment of the upper 
extremities associated with cervical radiculopathy, and 
entitlement to TDIU, are addressed in the REMAND that follows 
the order section of this decision.


FINDINGS OF FACT

1.  A right wrist disability was not present in service, is 
not etiologically related to service, and is not proximately 
due to or the result of the veteran's service-connected 
cervical spine disability. 

2.  A left wrist disability was not present in service, is 
not etiologically related to service, and is not proximately 
due to or the result of the veteran's service-connected 
cervical spine disability. 

3.  The veteran has not alleged or identified any additional 
right wrist disability caused by VA hospital care, medical or 
surgical treatment, or examination, nor has he identified any 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA, or 
an event not reasonably foreseeable.  

4.  The veteran's musculoskeletal chest pain is not 
productive of more than moderate impairment.

5.  The veteran's post herpetic neuritis of the left chest is 
manifested by numbness and pain, but no paralysis and no 
impairment of function.

6.  The veteran's cervical arthritis is manifested by range 
of forward flexion to 20 degrees without pain.




CONCLUSIONS OF LAW

1.  A left wrist disability was not incurred in or aggravated 
by active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2007).

2.  A right wrist disability was not incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2007).

3.  The criteria for compensation under 38 U.S.C. § 1151 for 
a right wrist disability are not met.  38 U.S.C.A. § 1151 
(West 2002); 38 C.F.R. § 3.361 (2007).

4.  The criteria for a disability rating higher than 10 
percent for musculoskeletal chest pain have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.73, 
Diagnostic Code 5321 (2007).

5.  The criteria for a disability rating higher than 10 
percent for post herpetic neuritis of the left chest have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. . 
§§ 4.7, 4.124a, Diagnostic Code 8619 (2007).

6.  The criteria for a disability rating higher than 20 
percent for cervical arthritis have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. . §§ 4.7, 4.71a, 
Diagnostic Code 5010 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for bilateral wrist 
disability, as well as compensation under 38 U.S.C. § 1151 
for right wrist disability.  He is also seeking a TDIU and 
increased disability ratings for his service-connected 
cervical spine and chest disorders.  The Board will initially 
discuss certain preliminary matters, and will then address 
the pertinent law and regulations and their application to 
the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that VA provided the veteran with the 
notice required under the VCAA, to include notice that he 
submit any pertinent evidence in his possession, by letter 
mailed in May 2004, after the initial adjudication of the 
claims.  Similar letters were also sent in January 2005, 
April 2005, August 2005, and December 2006.  In addition, 
notice of the evidence necessary to establish disability 
ratings and effective dates for service connection claims was 
included in a June 2006 letter.  Thus, while the content of 
the notice provided to the veteran appears to comply with the 
requirements of the VCAA, the Board acknowledges an error in 
the timing of the notice provided.  See Pelegrini, supra.  

However, the Board finds that there is no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As 
explained below, the Board has determined that service 
connection is not warranted for the claimed right and left 
wrist disabilities.  Consequently, no disability rating or 
effective date will be assigned, so the timing error in the 
provision of such notice was no more than harmless error.  

With respect to the timing of the notice in general, 
following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claims in May 
2007.  There is no indication or reason to believe that the 
ultimate decision of the originating agency on the merits of 
any of the claims would have been different had VCAA notice 
been provided at an earlier time.  

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service treatment records, 
Social Security Administration (SSA) disability records, and 
pertinent VA medical records have been obtained.  The veteran 
has not identified any outstanding evidence, to include 
medical records, that could be obtained to substantiate any 
of the claims.  The Board is also unaware of any such 
outstanding evidence. 

With respect to the claim for benefits under 38 U.S.C. 
§ 1151, as will be discussed in more detail below, the Board 
finds that the veteran has not identified such additional 
disability or instance of fault on the part of VA so as to 
warrant obtaining a medical opinion.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non prejudicial to 
the veteran.  Accordingly, the Board will address the merits 
of the claims.  

Legal Criteria

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

1151 Claim

In pertinent part, 38 U.S.C.A. § 1151 provides that 
compensation shall be awarded for a qualifying additional 
disability or a qualifying death of a veteran in the same 
manner as if such additional disability or death were 
service-connected.  Additional disability or death is 
"qualifying" where it was not the result of the veteran's 
willful misconduct and where it was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by VA, either by a VA 
employee or in a VA facility, and the proximate cause of the 
disability or death was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing the hospital care, medical or 
surgical treatment, or examination; or an event not 
reasonably foreseeable.

Increased Ratings

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   
38 C.F.R. § 4.7 (2007).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.   
38 C.F.R. § 4.21 (2007).

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2007) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2007).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2007).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2007).

Analysis

Service Connection

The veteran has appealed an August 2002 rating decision, 
which denied service connection for right and left wrist 
disabilities on direct and secondary bases.  The veteran has 
alternately contended that he incurred bilateral wrist 
disability in service and as a result of his service-
connected cervical spine disability.  The Board will 
accordingly address both bases.  

Service treatment records during the veteran's qualifying 
period of service, from November 17, 1966, through March 20, 
1979, show no treatment for wrist complaints.  A periodic 
examination report in August 1978 shows that the veteran's 
upper extremities were found to be normal on clinical 
evaluation.  A January 1973 treatment record shows a 
complaint of numbness in the left arm beginning in September 
1972; this was attributed to a spinal condition.  The veteran 
is already service connected for neurological impairment of 
the upper extremities associated with cervical radiculopathy.  

Post-service medical evidence of record shows that the 
veteran currently has diagnoses of bilateral carpal tunnel 
syndrome.  However, there is no post-service medical evidence 
of such disorder until several years after the veteran's 
discharge from his period of honorable service, or of a nexus 
between the veteran's current carpal tunnel syndrome and his 
military service.  Moreover, a VA physician who examined the 
veteran and reviewed the claims folders in November 2005 and 
August 2006 has opined that the veteran's carpal tunnel 
syndrome is separate and distinct from his cervical 
neuropathy, and that the carpal tunnel syndrome is not 
etiologically related to his military service, or to his 
service-connected cervical spine disability.  

The Board notes that the August 2006 report contains a 
typographical error which appears to limit the opinion to the 
right wrist.  The examiner acknowledged this in a January 
2007 addendum and stated that the prior report and opinion 
were applicable to both wrists.  

A similar opinion is contained in an August 2004 neurosurgery 
consultation, where the examiner found that, although it 
could not be totally ruled out, the veteran's left arm 
symptoms did not appear to be related to his neck.  

In essence, the evidence of a nexus between the veteran's 
current carpal tunnel syndrome and his military service is 
limited to the veteran's own statements.  This is not 
competent evidence of the alleged nexus since laypersons, 
such as the veteran, are not qualified to render an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Accordingly, the Board must 
conclude that the preponderance of the evidence is against 
the claims for disabilities of the right and left wrists, on 
direct and secondary bases.

1151 Claim

It is the veteran's essential contention for purposes of this 
appeal that he developed additional disability of his right 
wrist as a result of a surgical procedure conducted at a VA 
facility in October 1998.  

The October 1998 operative report identifies the procedure 
conducted as decompression of the ulnar nerve, and shows that 
there were no complications noted at that time.  The veteran 
subsequently complained of unresolved ulnar neuropathy and a 
painful scar from the prior surgery.  In March 1999 another 
surgical procedure was performed to alleviate the 
neurological symptoms and to excise portions of the scar.  No 
complications were reported.  

In essence, the additional disability contended by the 
veteran appears to consist of a painful scar.  However, that 
condition was corrected in a subsequent procedure, and has 
not been noted on any recent examination.  While the original 
symptoms of ulnar neuropathy remained unresolved after the 
first procedure and required a subsequent operation, this 
does not amount to even an allegation of additional 
disability.  The fact that the original disability was not 
alleviated does not constitute additional disability.

The record does not contain a copy of any release forms 
signed by the veteran prior to his surgery, although VA 
hospital records indicate that he was presented with such 
forms.  However, even if conceded that the veteran was not 
warned of the potential for such unintended effects from 
surgery as a painful scar, or a failure to relieve his 
original symptoms, such failure to warn the veteran would 
simply not satisfy the express requirements of the statute.  
38 U.S.C.A. § 1151 clearly requires that the proximate cause 
of any additional disability resulting from VA treatment be 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or an event not reasonably foreseeable.  See 
38 U.S.C.A. § 1151 (West 2002).  The veteran has not 
identified such instance of fault on the part of VA.  Indeed, 
it appears from the veteran's communications with the RO that 
he was simply seeking compensation for his carpal tunnel 
syndrome.  As discussed above, this is not additional 
disability.

Here, the facts are not at issue.  The veteran has simply not 
alleged such additional disability, or such instance of fault 
on the part of VA as would raise an arguable claim.  
Accordingly, benefits under 38 U.S.C.A. § 1151 must be denied 
as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) [in a case where the law and not the evidence is 
dispositive, a claim must be denied because of the absence of 
legal merit or the lack of entitlement under the law].

Increased Rating-Cervical Spine Arthritis

The veteran is seeking an increased disability rating for his 
service-connected cervical spine arthritis, which is 
currently evaluated as 20 percent disabling.  

During the pendency of this claim, VA revised the rating 
criteria used to evaluate diseases and injuries of the spine.  
An amendment dealing with intervertebral disc syndrome became 
effective September 23, 2002.  An amendment to the rest of 
the rating schedule became effective September 26, 2003.

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects. VAOPGCPREC 7-2003 (Nov. 19, 2003).  The 
revised amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-2000 (Apr. 
10, 2000).

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits. 
Therefore, VA must apply the new provisions from their 
effective date.

Also, in accordance with 38 C.F.R. §§ 4.1, 4.2 (2007) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the service-connected disability at issue.  The Board has 
found nothing in the historical record which would lead to 
the conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.

Under the current version of the rating criteria for 
disabilities of the spine, a 20 percent rating is assigned 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, where there is 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; the combined range of motion 
of the cervical spine is not greater than 170 degrees; or 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.

The next higher 30 percent rating requires forward flexion of 
the cervical spine to 15 degrees or less or favorable 
ankylosis of the entire cervical spine.  For VA compensation 
purposes, normal forward flexion of the cervical spine is 
zero to 45 degrees.

On VA examination in August 2006, the veteran had active 
flexion from 0 to 25 degrees, with pain experienced from 20 
to 25 degrees.  There were no muscle spasms.  There was no 
weakened movement, incoordination or excess fatiguability.  
Thus, even considering the veteran's painful motion as 
limited motion, the criteria required for a 30 percent rating 
are not met.  

The record of a January 2004 physician's initial assessment 
shows that the veteran had full range of motion of the 
cervical spine; however, pain was associated with all 
movements.  Even so, in consideration of normal range of 
motion, a rating higher than 20 percent is not supported.  

The Board notes that the veteran underwent a 3-level anterior 
cervical fusion in March 2003.  The Board has considered 
whether such condition approximates favorable ankylosis of 
the entire cervical spine.  However, the surgical fusion does 
not affect all levels of the cervical spine.  The criteria 
for a 30 percent rating require favorable ankylosis of the 
entire cervical spine.  As the August 2006 results show, 
flexion is still possible.  

As discussed in the VCAA section above, and as will be 
further discussed in the Remand section below, the 
neurological component of the veteran's cervical spine 
disability is being separately evaluated from the functional 
impairment of his cervical spine.  The Board has, however, 
considered whether continuation of a combined rating on the 
basis of intervertebral disc syndrome would be more favorable 
to the veteran.  However, under the current criteria, a 
higher 40 percent rating for intervertebral disc syndrome 
requires incapacitating episodes having a total duration of 
at least 4 weeks but less than 6 weeks during the past 12 
months.  As found by the August 2006 VA examiner, there have 
been no reported incapacitating episodes over the past 24 
months.  

The Board has also considered the rating schedule in effect 
prior to September 26, 2003.  That schedule contained the 
same provisions for rating arthritis, which directed to 
ratings based on limitation of motion; however, the 
provisions for rating limitation of cervical spine motion 
were revised.  Prior to September 26, 2003, a 20 percent 
rating was assigned for moderate limitation of motion of the 
cervical spine.  A 30 percent rating required severe 
limitation of motion.  

On VA examination in January 2000, the veteran had flexion of 
the cervical spine to 45 degrees and extension to 50 degrees.  
Right lateral flexion was to 15 degrees, left lateral flexion 
was to 35 degrees, and right and left rotation was to 65 
degrees.  Pain was considered in the reported measurements.  
On examination in December 2001, the veteran had flexion to 
25 degrees before onset of pain.  Symptoms such as 
incoordination, weakness, and fatiguability were not noted.  
There was no muscle atrophy.  A June 2001 neurosurgery 
consultation showed no limitation of motion of the neck.  

In light of the normal motion measured in June 2001, and the 
near-normal measurements taken in January 2000 and December 
2001, the Board finds that more than moderate limitation of 
motion is not shown.  Also, in light of such findings, there 
is no support in the evidence for a finding of more than 
moderate recurring attacks of intervertebral disc syndrome, 
so a higher rating is not warranted under  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).  Therefore, a combined rating 
would not prove more favorable.  

In sum, the symptomatology associated with the veteran's 
cervical arthritis does not reflect the degree of 
symptomatology contemplated for a rating higher than 20 
percent.  The Board therefore concludes that an increased 
rating is not in order.

Increased Rating-Chest Pain

The veteran is seeking an increased disability rating for his 
service-connected musculoskeletal chest pain, which is 
currently evaluated as 10 percent disabling under 38 C.F.R. § 
4.73, Diagnostic Code 5321.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath, the 
Board has reviewed all evidence of record pertaining to the 
history of this service-connected disability as well.  The 
Board has found nothing in the historical record that would 
lead to the conclusion that the evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
that would warrant an exposition of remote clinical histories 
and findings pertaining to this disability.

Under Diagnostic Code 5321 [Group XXI. Function: Respiration. 
Muscles of respiration: Thoracic muscle group], a 10 percent 
rating represents moderate impairment.  A 20 percent rating 
is for assignment where there is severe or moderately severe 
impairment.  

On VA examination in January 2000, the veteran reported 
constant pain that interfered with his ability to sleep.  
However, since that time, VA outpatient treatment records 
show essentially no treatment for musculoskeletal chest pain.  
According to the August 2006 VA examiner, this disability has 
no effect on the veteran's daily activities and has no 
significant effect on the veteran's ability to work.  The 
veteran has identified no evidence to support his essential 
contention, that he has severe or moderately severe 
disability as a result of his musculoskeletal chest pain.  
Indeed, based on the August 2006 findings, it does not appear 
that the current 10 percent rating is supported.  However, 
the issue of a reduction in the veteran's disability rating 
is not before the Board. 

In sum, the criteria for a rating higher than 10 percent for 
musculoskeletal chest pain are not met.  An increased rating 
is accordingly not in order.

Increased Rating-Chest Neuritis

The veteran is seeking an increased disability rating for his 
service-connected post herpetic neuritis of the left chest, 
which is currently evaluated as 10 percent disabling under 38 
C.F.R. § 4.124a, Diagnostic Code 8519.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath, the 
Board has also reviewed all evidence of record pertaining to 
the history of this service-connected disability.  The Board 
has found nothing in the historical record that would lead to 
the conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
that would warrant an exposition of remote clinical histories 
and findings pertaining to this disability.

Under Diagnostic Code 8519, a 10 percent rating is provided 
for incomplete paralysis of the long thoracic nerve that is 
moderate in degree.  A 20 percent rating is for assignment 
for severe incomplete paralysis.  

On VA examination in August 2006, the examiner found no 
paralysis at all, and no neuritis, but did confirm neuralgia.  
This was manifested by numbness and pain under the left 
nipple.  According to the examiner, this disability has no 
effect on the veteran's daily activities and has no 
significant effect on the veteran's ability to work.  

Based on the minimal and purely sensory impairment as shown 
on clinical evaluation, the Board finds no basis to conclude 
that the veteran's symptoms more nearly approximate severe 
incomplete paralysis than they do moderate incomplete 
paralysis.  

In sum, the criteria for a rating higher than 10 percent for 
post herpetic neuritis of the left chest are not met.  An 
increased rating is accordingly not in order.

Other Considerations

The Board has considered whether there is any other schedular 
basis for granting the veteran's appeal but has found none.  
In addition, the Board has considered whether this case 
should be referred to the Director of the Compensation and 
Pension Service for extra-schedular consideration.  The 
record reflects that the veteran has not required frequent 
hospitalizations for his cervical spine arthritis, post 
herpetic neuritis of the left chest, or musculoskeletal chest 
pain, and that the manifestations of these disabilities are 
not in excess of those contemplated by the schedular 
criteria.  Indeed, the August 2006 examiner found no 
significant occupational effect from the post herpetic 
neuritis of the left chest and musculoskeletal chest pain, 
and found no significant occupational effect from the 
veteran's cervical arthritis.  In sum, there is no indication 
in the record that the average industrial impairment from any 
of the disabilities would be in excess of that contemplated 
by the assigned evaluations.  Accordingly, the Board has 
concluded that referral of this case for extra-schedular 
consideration is not in order.  


ORDER

Entitlement to service connection for right wrist disability, 
claimed as carpal tunnel syndrome and right ulnar neuropathy, 
is denied.

Entitlement to service connection for left wrist disability, 
claimed as carpal tunnel syndrome, is denied.

Entitlement to compensation under the provisions of 38 U.S.C. 
§ 1151 for additional right wrist disability as a result of 
treatment by VA is denied.

Entitlement to a disability rating higher than 10 percent for 
musculoskeletal chest pain is denied.

Entitlement to a disability rating higher than 10 percent for 
post herpetic neuritis of the left chest is denied.

Entitlement to a disability rating higher than 20 percent for 
cervical arthritis is denied.




REMAND

The Board notes that under the former or current criteria, 
any neurological impairment of the upper extremities is to be 
separately rated from the functional impairment of the 
cervical spine.  

In this case, the evidence with respect to the presence of 
symptomatology attributable to cervical radiculopathy is in 
conflict.  Indeed, the findings of the January 2007 examiner 
appear to be internally inconsistent.  The examiner found 
that the veteran has some intermittent paresthesia secondary 
to his cervical spine disability.  However, the examiner also 
cited EMG results specifically finding "[e]lectrodiagnostic 
study is negative for cervical radiculopathy."  Moreover, the 
January 2007 examiner noted that there were no recurrent 
attacks of intervertebral disc syndrome, and specifically 
answered in the negative to the question whether he had 
conducted an examination for intervertebral disc syndrome.  

The Board notes that even if the January 2007 examiner's 
positive statement with respect to the presence of 
intermittent paresthesia were accepted as true, the examiner 
did not identify the particular radicular group or groups 
affected by such paresthesias, nor did he describe the 
severity of such symptoms.  In order to properly rate on the 
basis of neurological impairment, the affected radicular 
group must be identified.  Prior evidence, including an 
October 2001 VA outpatient consultation confirms a diagnosis 
of cervical radiculopathy, but does not indicate the 
radicular groups involved or the severity of the 
symptomatology.  

VA adjudication regulations and guidelines provide that "if 
the [examination] report does not contain sufficient detail, 
it is incumbent upon the rating board to return the report as 
inadequate for evaluation purposes." 38 C.F.R. § 4.2 (2007); 
see also VA Adjudication Procedure Manual, M21-1, § 55.03.  

Moreover, the VA examination at issue was conducted in 
response to the Board's May 2004 Remand instructions.  As a 
result of the conflicting evidence provided, the Board finds 
that its Remand instructions were not satisfied.  

The Court has held that RO compliance with a remand is not 
discretionary, and that if the RO fails to comply with the 
terms of a remand, another remand for corrective action is 
required.  Stegall v. West, 11 Vet. App. 268 (1998).

The separate issue of entitlement to service connection for 
TDIU is inextricably intertwined and the proposed development 
will encompass that issue.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) [the adjudication of claims that are 
inextricably intertwined is based upon the recognition that 
claims related to each other should not be subject to 
piecemeal decision-making or appellate litigation].

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should send the 
veteran a letter requesting him to provide 
any pertinent evidence in his possession 
and any outstanding medical records 
pertaining to treatment or evaluation of 
his service-connected disabilities during 
the period of these claims or the 
identifying information and any necessary 
authorization to enable the VA to obtain 
such records on his behalf.  

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or the 
AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and request him to 
submit the outstanding evidence.

3.  Then, the veteran should be afforded 
an examination by a physician with 
appropriate expertise to determine the 
current degree of severity of any 
neurological impairment associated with 
cervical radiculopathy.  The claims 
folders must be made available to and 
reviewed by the examiner.  All indicated 
studies should be performed.  

The examiner should identify any objective 
neurological abnormalities associated with 
the service-connected cervical spine 
disability.  Such abnormalities should be 
distinguished to the extent possible from 
the non-service-connected carpal tunnel 
syndrome, or any other non-service-
connected disorders.  If found to be 
present, the examiner should identify any 
objective neurological abnormalities 
associated with the veteran's service-
connected cervical spine disability in 
terms of the specific radicular group or 
groups affected, and the severity and 
manifestations of the abnormality.  The 
examiner should also provide an opinion 
concerning the impact of any neurological 
impairment of the upper extremities 
associated with the veteran's service-
connected cervical spine disability on the 
veteran's ability to work.  

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the veteran's claim for 
separate compensable ratings for 
neurological impairment of the upper 
extremities.  In addition, if it has not 
been rendered moot, the RO or the AMC 
should readjudicate the veteran's claim 
for a TDIU.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, he should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


